DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March, 2021 has been entered.
 
Response to Amendment
This Office Action is in response to applicant's communication filed 03 March, 2021. Claims 1, 2, 6, 8, 9, 13, 15, 16 and 20 have been currently amended.  Claims 5, 12 and 19 have been previously cancelled. No claim has been newly added. As a result, claims 1-4, 6-11, 13-18 and 20-23 are now pending in this application.
Rejections of claims 1-4, 6-11, 13-18 and 20-23 under 35 U.S.C 112 (b), lack of antecedent basis for the limitation in the claim have been withdrawn in the light of amendment filed on 03/03/2021.


Response to Arguments
Applicant’s arguments, see remark, filed on 03 March, 2021, with respect to the rejections of claims 1, 8 and 15 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)	At pages 12-14, Applicant respectfully asserts that Gray and Kaufman, alone or in combination, do not teach or suggest the claimed features because the asserted references do not disclose, at least, "the preview version is configured to allow a user to filter, search, and sort through the full dataset while the preview version only displays the subset of the full dataset; receiving, by the one or more processors, a request to filter, search, and sort through the full dataset, wherein the full dataset is updated to reflect any changes resulting in the full dataset after the request to filter, search, or sort is executed; displaying an updated preview version comprising a subset of the updated full dataset; receiving, by the one or more processors, an activation of the link from the 

In response, examiner respectfully disagrees. Gray’s invention involves generating a machine learning model creation interface including a second set of graphical elements that receive user interaction defining a model to be generated, for presentation to a user. In paragraph [0087] of Gray teaches the user interface module provides at least a subset of the items in a table or database of each of the items with the controls and operations applicable to the items, and paragraph [0099] teaches, a preview of the dataset that can be displayed to the user in the user interface, and the preview samples a set of rows from the dataset which the user may verify and then confirm in the user interface for importing the dataset. Gray’s invention displays a preview section after selecting/filtering dataset and provides a subset of the items in a table or database, and after the selection dataset being updated. Examiner correlates a subset of the items in a table or database as ‘subset of the full dataset’.
However, the examiner agrees the cited Gray and Kaufman do not teach the limitation “the preview version is configured to allow a user to filter, search, and sort through the full dataset while the preview version only displays the subset of the full dataset”, and therefore, the argument have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitation “the preview version is configured to allow a user to filter, search, and sort through the full dataset while the preview version only displays the subset of the full dataset”. This rejection is 

Reynolds’s invention involves involves presenting data representing summary characteristic data for subsets of data in a user interface, where each subset of data is presented to include user interface elements. Each user interface element specifies a value of a dataset attribute for a collaborative dataset including linked atomized datasets. Paragraph [0140] describes collaborative dataset interface is configured to present a data preview of the dataset, wherein the data preview showing portions of a dataset or set of data which interpreted as displaying a dataset preview section that previews a subset of the updated full dataset.

In response to Applicant's assertion for the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexander Gray et al. (Patent Pub. Application no.: US 2016/0232457 A1 (hereinafter "Gray") in view of Michael Philip Kaufman et al. (Patent Publication Application no.: US 2008/0046462 A1 (hereinafter "Kaufman”). 
Regarding claim 1, Gray teaches a computer-implemented method, comprising: providing, by one or more processors, a client experience framework to an administrator that allows the administrator to design an object page to display in a client application (see Para [0087], the user interface module provides a unified, project-based data scientist workspace to visually prepare, build, deploy, visualize and manage models, and the project-based approach allows users to easily manage items including projects, models, results, activity logs, and datasets used to build models, features), wherein the a preview of the dataset that can be displayed to the user in the user interface, wherein the preview samples a set of rows from the dataset which the user may verify and then confirm in the user interface for importing the dataset as shown in the example of FIGS. 3A-3B, and the user interface module provides the imported datasets in a table with controls, options and operations applicable to the datasets and based on the key characteristics of the datasets as shown in the example of FIG. 4), 
wherein the client experience framework allows the administrator to select a complex table behavior associated with the full dataset (see Para [0090], the user interface module receives a selection of a model from the user on the user interface.  The user interface module identifies what set of parameters the selected model expects as input parameters and dynamically updates the parameters on the form of the user interface to guide the user in building the model. Then the user interface module generates a user interface that ‘lists the models generated on datasets as entries in a table (i.e. a complex table behavior)’), and 
wherein the complex table behavior can be a preview setting or a lazy loading setting (see Fig. 3B and Para [0098] teaches a second portion of the user interface 302 that may be accessed by using the scroll bar 320 located on the right of the user interface 302 in FIG. 3A.  The user interface 302 includes a dataset preview section that previews a sample set of rows (e.g. rows 1-100) processed from the selected dataset in the table 322 responsive to the user clicking the "Preview" button 318 in FIG. 3A); 
a user interface displaying a list of datasets) by: 
retrieving a subset of the full dataset and a display configuration for the full  dataset associated with the object page (see Para [0087], the user interface module provides at least a subset of the items in a table or database of each of the items with the controls and operations applicable to the items, and Para [0099] teaches, a preview of the dataset that can be displayed to the user in the user interface, and the preview samples a set of rows from the dataset which the user may verify and then confirm in the user interface for importing the dataset); (see further Para [0081], the data preparation module processes the imported dataset to retrieve metadata that include name of the feature or column, a type of the feature (e.g., integer, text, etc.), whether the feature is categorical (e.g., true or false), a distribution of the feature in the dataset based on whether the data state is sample or full, a dictionary (e.g., when the feature is categorical), a minimum value, a maximum value, mean, standard deviation (e.g. when the feature is numerical) (i.e. configuration for the full  dataset is displayed)) and 
when the display configuration indicates the preview setting: 
displaying, by the client application, a preview version of a table comprising table headers, the subset of the full dataset, a filter, a record count, and a link (see Para [0089] teaches a preview of the dataset that can be displayed to the user in the user interface in Fig. 3A-3B, and Para [0098] teaches the user interface 302 includes a dataset preview section that previews a sample set of rows (e.g. rows 1-100) processed from the selected dataset in the table 322 responsive to the user clicking the "Preview" button 318 in FIG. 3A.  The user may use the table 322 to help the user identify ‘one or more columns in the dataset (subset of the full dataset)’ as text blob columns and/or identifier columns.  For example, a column designated as a text blob column may include ‘a value as a path (i.e. link)’ to an external file which may be a dataset on its own.  The user interface 302 includes a drop down menu 324 for designating a column as a text blob column.  For example, the user may choose "No Selection" from the drop down menu (i.e. filter) 324 if there are no columns to be designated as text blob columns.  The user interface 302 also includes a drop down menu 326 for designating a column as an identifier column (i.e. record count).  The identifier column is a column in the dataset that is made up of unique values generated by the database from where the dataset is retrieved), 
receiving, by the one or more processors, a request to filter, search, and sort through the full dataset, wherein the full dataset is updated to reflect any changes resulting in the full dataset after the request to filter, search, or sort is executed (see Para [0099], the table 406 may be interactive where it can be sorted and/or filtered.  For example, the user can sort the datasets in the table 406 based on columns including last updated, ID, data state, number of rows, number of models, status, etc.);
receiving, by the one or more processors, an activation of the link from the user (see Para [0098], the user interface 302 includes a dataset preview section that previews a sample set of rows (e.g. rows 1-100) processed from the selected dataset in the table 322 responsive to the user clicking the "Preview" button 318 in FIG. 3A (i.e. when user click on the preview button recognize as an activation of the link).  The user may use the table 322 to help the user identify one or more columns in the dataset as text blob columns and/or identifier columns); 
routing, by the one or more processors, the user to a list report page (see Para [0099], the drop down menu 410 includes a set of options to help the user to understand more about the dataset 408 and/or to perform an action relating to the dataset 408, and the user may ‘view details including statistics, columnar information (i.e. list report page), etc. derived for the dataset 408 during processing by selecting "View details" option in the drop down menu 410); and 
displaying the list report page comprising at least the updated full dataset (see Para [0099], the user can filter the datasets in the table 406 based on similar or more extensive criteria.  The user may select a dataset 408 in the table 406 and retrieve a drop down menu 410 or the user to hover over the dataset 408 with an indicator (e.g., a cursor) used for user interaction on the user interface 402 or to right-click on a dataset 408 to retrieve the drop down menu 410.)”. 

However, Gray does not explicitly show “wherein the record count is equal to a number of records in the full dataset, and wherein the link displays the record count”.
However, Kaufman teaches “wherein the record count is equal to a number of records in the full dataset, and wherein the link displays the record count (see Fig. 7 and 9, and Para [0033]-[0034], A TITLE BAR 712, 814 which indicates current mode, current table, context-constraint (if any), and filter indicator (if search-filter is in effect) [0034] A TABLE-NAVIGATION HEADER 702, 802 which provides direct "random access" to any system table, in either Browse or Search mode, via either a full (dropdown-) list of all (available) system tables or a short list of (clickable) "quick links" to key tables), and Para [0037]-[0038] teaches MODE-NAVIGATION 706 to allow "edit mode" for a single table record [0038] SCROLL NAVIGATION 708 allowing a(n end) user to navigate through all the records in a table and also allowing the user to dynamically change the number of records contained in the webpage displayed (i.e., dynamic page-sizing), 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Gray’s method for providing a unified data science platform to prepare, build, deploy, visualize and manage models, their results and datasets with the teachings of Kaufman’s method for automatically constructing a representation of any database table to display object pages containing data displayed in tables in a client application. Gray and Kaufman are in the same field of invention because all of them teach manipulating large data tables. One would have been motivated to make this modification because it provides a natural, powerful, and easy-to-use environment for managing complex data relationships and interactions as taught by Kaufman.
However, Gray and Kaufman do not explicitly show “wherein the preview version is configured to allow a user to filter, search, and sort through the full dataset while the preview version only displays the subset of the full dataset; displaying an updated preview version comprising a subset of the updated full dataset”.
a data preview of subsets of data may be presented in the user interface, the data preview showing portions of a dataset or set of data. A data preview may be generated to depict each subset of data as a column of data); 
displaying an updated preview version comprising a subset of the updated full dataset (see Para [0140], a data preview of subsets of data may be presented in the user interface, the data preview showing portions of a dataset or set of data)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Gray’s method for providing a unified data science platform to prepare, build, deploy, visualize and manage models, their results and datasets with the teachings of Kaufman’s method for automatically constructing a representation of any database table to include the teaching of Reynolds’s method for providing an interface between repositories of disparate datasets and computing machine-based entities to display object pages containing data displayed in tables in a client application. Gray, Kaufman and Reynolds are in the same field of invention because all of them teach manipulating large data tables. One would have been motivated to make this modification because it involves presenting data representing summary characteristic data for subsets of data in a user interface, where each subset of data is presented to include user interface elements, and thus provides simple and efficient interface as taught by Reynolds.
As per claim 8, in addition to rejection of claim 1, Gray further discloses “A system, comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured to: (see Para [0054], the computer system 1100 includes a processor unit 1101 and memory 1107).
As per claim 15, in addition to rejection to claim 1, Gray further discloses “A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: (see col. 7 lines 17-19, the disk drive unit 816 includes a machine-readable medium 822 on which is stored one or more sets of instructions 824 and data structures (e.g., software)).
Regarding claim 2, Gray and Kaufman and Reynolds combined teach displaying a lazy loading version of the table by determining a load count (see Fig. 9C shows county number (i.e. number of records) equal to ‘MODE-NAVIGATION of Fig. 9C (i.e. load count)’)), 
displaying the subset of the full dataset (see Kaufman: Fig. 9C), receiving a load indicator from the user (see Kaufman: Fig. 7 (i.e. the subset of the full dataset) and Para [0037]-[0038],  ‘MODE-NAVIGATION 706 to allow "edit mode" for a single table record (i.e. load count), and SCROLL NAVIGATION 708  (i.e. load indicator) allowing a(n end) user to navigate through all the records in a table and also allowing the user to dynamically change the number of records contained in the webpage displayed), and
county number (i.e. number of records) equal to ‘MODE-NAVIGATION of Fig. 9C  (i.e. load count)’), wherein the second subset of the full dataset includes a number of records equal to the load count (see Fig. 9C shows county number (i.e. number of records) equal to ‘MODE-NAVIGATION of Fig. 9C  (i.e. load count)’), and wherein the subset of the full dataset is mutually exclusive to the second subset of the full dataset (see Fig. 7 is mutually exclusive ‘MODE-NAVIGATION of Fig. 9E (i.e. load count)’).
Claims 9 and 16 are substantially similar to claim 2, and therefore likewise rejected.
Regarding claim 6, Gray teaches the load indicator is a scroll input from the user (see Para [0098], a second portion of the user interface 302 that may be accessed by using the ‘scroll bar 320 (i.e. a load indicator)’ located on the right of the user interface 302 in FIG. 3A)
Claims 13 and 20 are substantially similar to claim 6, and therefore likewise rejected.
Regarding claim 7, the claim is rejected by the same rationale as stated in claim 1 rejection. Kaufman further teaches wherein the complex table behavior can further be a tab navigation setting (see Para [0089], link in Mode Navigation 910), and further comprising: when the display configuration indicates a tab navigation setting (see Kaufman: Para [0201], form of random-access page navigation could be introduced via the addition of phonebook-style "tab" links (i.e. a set of links)), displaying, by the client application, a set of links in tabular form (see Para [0133], create a (series of) cross-referential link(s) from the individual cells (row-values) in a given column of a Browse-mode display, with each link forwarding the user to a secondary display--most commonly, to an Edit form for the underlying base-table containing that cell's value (although it is, in fact, possible to link-through to any arbitrary table, row, and column, and in any "mode"));
receiving, by the one or more processors, a tab indicator from the user (see Para [0199], the ability to sort Browse-mode listings (by any combination of columns) by ‘clicking on the corresponding column-headings (i.e. receiving a tab indicator from the user)’); 
retrieving, by the one or more processors, the full dataset based on the tab indicator (see Para [0201], form of random-access page navigation could be introduced via the addition of phonebook-style "tab" links such that clicking a particular link would jump to the first ‘record in the result-set (i.e. full dataset)’ whose corresponding-column entry began with that character); and 
displaying, by the one or more processors, the retrieved full dataset (see Para [0103], the generated UI comprises all mode displays for all tables, with integrated (-into-the-mode-displays)).

Claim 14 is substantially similar to claim 7, and therefore likewise rejected.

Claims 3-4, 10-11 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray and Kaufman and Reynolds in view of Chun Ming Chin et al. (Patent Publication Application no.: US 2017/0083526 A1 (hereinafter “Chin"). 
Regarding claim 3, Gray and Kaufman and Reynolds teach claim 1 as above. Kaufman teaches “receiving, by the one or more processors, a search parameter entered by the user in the filter (see Para [0089], the user search or filter records at the subordinate stack context level by clicking on ‘the "New Search" (i.e. search parameter)’ link in Mode Navigation 910); 
determining, by the one or more processors, a second subset of the full dataset based on the search parameter (see Fig. 9D Para [0091], search field 916 is free-form text entry, wherein the text "North" adds an additional "filter," requiring that "State or Province Name" begins with "NORTH")”.
However, Gray and Kaufman and Reynolds do not explicitly show “displaying, by the one or more processors, the preview version of the table based on the refined subset of the full dataset”.
However, Chin teaches in his invention “displaying, by the one or more processors, the preview version of the table based on the refined subset of the full dataset (see Para [0050], a display diagram illustrating a preview table generated based on two dimensionally ranked search results of a subset of the data in accordance with a selection of parameters)”.

Claims 10 and 17 are substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4, the claim is rejected by the same rationale as stated in claim 1 rejection. Chin further teaches “receiving, by the one or more processors, a sort indicator on a header in the table headers (see Kaufman: Para [0033] A TITLE BAR 712, 814 which indicates current mode, current table, context-constraint, and filter indicator, and Para [0199], the ability to sort Browse-mode listings (by any combination of columns) by clicking on the corresponding column-headings); 
sorting, by the one or more processors, the full dataset to determine a sorted subset (see Kaufman: Fig. 9D-9E and Para [0091]-[0095], search field 916 is free-form text entry, wherein the text "North" adds an additional "filter," requiring that "State or Province Name" begins with "NORTH", and 9E includes screen elements considered as ‘determined sorted subset’); and 
displaying, by the one or more processors, the preview version of the table based on the sorted subset (see Chin: Para [0050], a display diagram illustrating a preview table generated based on two dimensionally ranked search results of a subset of the data in accordance with a selection of parameters)”.
Claims 11 and 18 are substantially similar to claim 4, and therefore likewise rejected.

Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray and Kaufman and Reynolds in view of Masoud Aghadavoodi Jolfaei et al. (Patent Publication Application no.: US 2015/0120805 A1 (hereinafter “Jolfaei"). 
Regarding claim 21, Gray and Kaufman and Reynolds teach claim 1 as above. However, Gray and Kaufman and Reynolds do not explicitly show “retrieving the second subset of the full dataset in response to the load indicator using an asynchronous call”.
However, Jolfaei teaches in his invention “retrieving the second subset of the full dataset in response to the load indicator using an asynchronous call (see Para [0040], an action is an asynchronous remote function call, which leads to screen outputs, such as Web Dynpro or list processing, which themselves result in the execution of progress indicator programs)”.

Claims 22 and 23 are substantially similar to claim 21, and therefore likewise rejected.


                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheung; Chairy Chiu Ying et al. discloses US 2016/0196347 A1 efficient dataset search.

GALUTEN; Albhy et al. discloses US 2009/0276691 A1 quickly accessing various multiple data types by searching, sorting, filtering, and by using other methods. 
Lee; Jaebock et al. discloses US 9239763 B2 container database.



                                                     Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        07/30/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162